      Case 8:20-cr-00146-DOC Document 5 Filed 10/06/20 Page 1 of 3 Page ID #:12



 1   NICOLA T. HANNA
     United States Attorney                                    10/6/2020
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney                             JGU
 3   Chief, National Security Division
     MARK TAKLA (Cal. Bar No. 218111)
 4   Assistant United States Attorney
     Deputy Chief, Terrorism and Export Crimes Section
 5        United States Attorney’s Office
          411 West Fourth Street, Suite 8000
 6        Santa Ana, California 92701
          Telephone: (714) 338-3591
 7        Facsimile: (714) 338-3561
          Email:      mark.takla@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10
                            UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,              No.    8:20CR00146-DOC
13
               Plaintiff,                   GOVERNMENT’S REQUEST FOR ISSUANCE
14                                          OF WRIT AND ARREST WARRANT ON
                     v.                     INFORMATION; DECLARATION OF
15                                          ASHLEY MERICLE; [PROPOSED] ORDER
     JASON FONG,
16
               Defendant.
17

18        Pursuant to Fed. R. Crim. P. 9(a), plaintiff, United States of
19   America, by and through its counsel of record, the United States
20   Attorney for the Central District of California, hereby requests
21   that a writ and arrest warrant be issued in the above-entitled
22   matter, based on the probable cause showing in the accompanying
23   declaration of Ashley Mericle.
24   //
25   //
26   //
27   //
28   //
      Case 8:20-cr-00146-DOC Document 5 Filed 10/06/20 Page 2 of 3 Page ID #:13



 1        The accompanying declaration is submitted in lieu of an

 2   affidavit, pursuant to 28 U.S.C. § 1746.

 3   Dated: October 6, 2020              Respectfully submitted,
 4                                       NICOLA T. HANNA
                                         United States Attorney
 5
                                         CHRISTOPHER D. GRIGG
 6                                       Assistant United States Attorney
                                         Chief, National Security Division
 7

 8
                                         MARK TAKLA
 9                                       Assistant United States Attorney
10                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
Case 8:20-cr-00146-DOC Document 5 Filed 10/06/20 Page 3 of 3 Page ID #:14
